


115 HR 7315 IH: Protecting American Communities from Wildfire Act
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 7315
IN THE HOUSE OF REPRESENTATIVES

December 13, 2018
Mr. Westerman (for himself, Ms. Cheney, Mr. Gianforte, Mr. Gosar, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To protect American communities from wildfire, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Protecting American Communities from Wildfire Act.  2.Findings and purpose (a)FindingsCongress finds that— 
(1)catastrophic wildfire represents a major threat to American lives, properties, and livelihoods;  (2)more and more Americans are living within the wildland-urban interface, and thus living closer to unmanaged, overgrown Federal forests; and 
(3)a lack of large-scale forest management practices has increased the risk of catastrophic wildfire within the wildland-urban interface.  (b)PurposeThe purposes of this Act are as follows: 
(1)To provide the Forest Service with the clear authority to protect lives, homes, and businesses within the wildland-urban interface by authorizing forest management projects in the wildland-urban interface.  (2)To provide State, local, and Tribal entities the authority to collaboratively manage the forests within the wildland-urban interface. 
(3)To provide additional resources for existing disaster mitigation and educational programs for communities located in the wildland-urban interface.  3.DefinitionsIn this Act: 
(1)At-risk communityThe term at-risk community has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).  (2)At-risk watershedThe term at-risk watershed means any watershed supplying an at-risk community. 
(3)Federal land 
(A)In generalThe term Federal land means— (i)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)); 
(ii)land held in trust for Indian Tribes; or  (iii)National Forest System land. 
(B)ExclusionsThe term Federal land does not include— (i)a component of the National Wilderness Preservation System; 
(ii)Federal land on which the removal of vegetation is prohibited or restricted by Act of Congress or Presidential proclamation (including the applicable implementation plan); or  (iii)a wilderness study area. 
(4)Governors concernedThe term Governors concerned means the respective Governors who have entered into good neighbor agreements (as defined in section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a)).  (5)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of the Interior, with respect to public lands; and  (B)the Secretary of Agriculture, with respect to National Forest System lands. 
(6)Treatment programsThe term treatment programs means any removal or modification of flammable vegetation including, but not limited to, prescribed fire, mechanical thinning, timber sales, mastication, pruning, slash treatment, or a combination of those methods.  (7)Wildland-Urban InterfaceThe term wildland-urban interface has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511). 
4.Categorical exclusion for accelerated treatment programs for the wildland-urban interface 
(a)Categorical exclusion establishedTreatment programs described in subsection (b) are a category of actions designated as categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).  (b)Treatment program describedThe treatment programs described in this subsection are forest management activities carried out by the Secretary concerned to— 
(1)reduce the risk of wildfire to at-risk communities and at-risk watersheds by prescribing treatment programs in the wildland-urban interface which remove overstocked timber; and  (2)subject to subsection (c), remove or modify woody vegetation and ground material to reduce canopy closure, ground fuels, and ladder fuels to achieve a forest composition that maximizes low-intensity fires and ease of suppression, establish fire breaks, and access for fire suppression. 
(c)Limitation of treatment programsThe Secretary concerned may only carry out vegetation treatments necessary to achieve conditions that support low-intensity fire and allow for direct suppression.  (d)Judicial reviewTreatment programs described in subsection (b) shall not be subject to judicial review. 
5.Good neighbor agreements for at-risk areas Section 8206(a)(3)(B) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)(3)(B)) is amended— (1)in clause (i)(II)(bb), by striking or; 
(2)in clause (ii), by striking the period at the end and inserting ; or; and  (3)by inserting after clause (ii) the following new clause: 
 
(iii)activities to reduce hazardous fuels and risk for loss of human life and property within the wildland-urban interface (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511))..  6.Supplemental State Fire Assistance FundingSection 10A of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2106c) is amended— 
(1)in subsection (a), by striking may and inserting shall;  (2)in subsection (b)— 
(A)in paragraph (1)— (i)in subparagraph (C), by striking and at the end; 
(ii)in subparagraph (D), by striking wildfires. and inserting wildfires; and; and  (iii)by adding at the end the following new subparagraph: 
 
(E)to incentivize State, local, tribal, and private landowners within the wildland-urban interface to implement cooperative land management plans and treatment programs which reduce the risk of wildfire.; and  (B)in paragraph (2)— 
(i)by striking The Program and inserting the following:  (A)In generalThe program; and 
(ii)by striking State foresters or equivalent State officials and inserting appropriate stakeholders; and  (iii)by adding at the end the following: 
 
(B)Preferred considerationState, local, tribal, and private landowners with preexisting, collaborative wildland-urban interface fire mitigation plan shall receive preferred consideration when applying for competitive, cost-sharing grants.;  (C)in paragraph (3)— 
(i)in subparagraph (G), by striking and at the end;  (ii)in subparagraph (H), by striking projects. and inserting projects; and; and 
(iii)by adding at the end the following:  (J)community and landowner forest management incentive programs. ; and 
(3)by amending subsection (d) to read as follows:  (d)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section— 
(A)$100,000,000 for each of fiscal years 2019 through 2024; and  (B)such sums as may be necessary for fiscal year 2025 and each fiscal year thereafter. 
(2)ReservationOf the funds appropriated under paragraph (1), 25 percent shall be reserved to carry out wildfire mitigation and fuels reduction within the wildland-urban interface (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511))..  7.Savings provisionNothing in this Act shall provide the Secretary concerned or Governors concerned the authority to prescribe clear cutting as part of a treatment plan. 

